The following reason was assigned for the reversal of the judgment of the justice: — For that the judgment is entered illegally against the defendant below, he being an administrator, being in general terms against him, and therefore affecting his own estate for the debt, as well as costs, whereas, it should have been against the goods of the intestate as to the debt;* and the Chiee Justice and Pennington J. being of that opinion,
Reversed the judgment. †
Rosseii, J. — Strongly doubting.

 The entry of the judgment in these cases should, in the justice’s docket, be as follows: after entering the verdict, say — Whereupon I give judgment for the plaintiff, dolls. debt, and dolls. costs, to belevied *347and made of the goods and chattels which were of the said A, B. de ceased, (the intestate) at the time of his death, in the hands of the defendant to be administered, and if not so much thereof in the hands of the defendant to be administered, then dolls. the costs and charges, to be levied of the proper goods and chattels of the defendant. The reason of this is, that it is a rule of law that the execution must follow the judgment, and tlio act of Assembly requiring the execution to be in this manner, the judgment must be so also.


 Jaquett, administrator of Jaquett,'against Jaquett, was reversed this term for the same cause.